     Case 2:19-cv-00437-JCM-VCF Document 1 Filed 03/13/19 Page 1 of 6


 1   Kristofer D. Leavitt, ESQ
     LEAVITT LEGAL GROUP, P.C.
 2   Nevada Bar No 13173
     612 S. 10th Street
 3   Las Vegas, Nevada 89101
     (702) 423-7208
 4   kleavitt@leavittlegalgroup.com

 5   Attorney for Plaintiff Craig Dellaneva

 6
                                   UNITES STATED DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     CRAIG DELLANEVA, an individual;                      Case No.: 2:19-cv-00437
 9
                          Plaintiff,
10
     vs.
11                                                                          COMPLAINT
     CORNER INVESTMENT COMPANY d/b/a
12                                                                                And
     THE CROMWELL, a Nevada Corporation;
13                                                              DEMAND FOR TRIAL BY JURY
                        Defendants.
14

15          Plaintiff CRAIG DELLANEVA (hereinafter as “Mr. Dellaneva” or “Plaintiff”), by and
16   through his counsel of record. Kristofer D. Leavitt, Esq. of LEAVITT LEGAL GROUP, P.C., hereby
17   respectfully alleges as follows:
18                              PARTIES, JURISDICTION, AND VENUE
19          1.      Ms. Cannon is, and has been at all times relevant to the claims herein, a resident
20   of Clark County in the State of Nevada and, therefore, resides in this judicial district.
21          2.      Defendant CORNER INVESTMENT COMPANY d/b/a THE CROMWELL
22   (hereinafter as “Cromwell”) is, and has been at all times relevant to the claims herein, a corporate
23   entity incorporated under the laws of the State of Nevada and conducting business in Clark
24   County in the State of Nevada and, therefore, is located in this judicial district.
25          3.      Plaintiff’s claims arise out of Defendants’ activities in this judicial district.
26          4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and 28
27   U.S.C. § 1343(a)(4).
28

                                                  Page 1 of 6
     Case 2:19-cv-00437-JCM-VCF Document 1 Filed 03/13/19 Page 2 of 6


 1              5.    The Court also has supplemental jurisdiction, when necessary, pursuant to 28

 2   U.S.C. § 1367.

 3              6.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

 4                         EXHAUSTON OF ADMINISTRATIVE REMEDIES

 5              7.    Plaintiff has exhausted the requisite administrative remedies by filing a charge of

 6   discrimination with the Equal Employment Opportunity Commission (“EEOC”) under EEOC

 7   Charge Number 487-2019-00414.

 8              8.    Plaintiff’s charge was filed within 300 days of the incident giving rise to the

 9   discrimination alleged herein.

10              9.    On December 17, 2018, the EEOC issued Plaintiff a “Dismissal and Notice of

11   Right to Sue,” which is attached hereto as Exhibit 1, and Plaintiff has filed this law suit within

12   90 days of receipt of the “Dismissal and Notice of Right to Sue.”

13                                      GENERAL ALLEGATIONS

14              10.   Plaintiff was hired by Defendant on or around October 17, 2016 as a security

15   officer.

16              11.   In or around August 2017, Plaintiff suffered a work-related industrial accident

17   that limited some of his physical abilities.

18              12.   As a result of Plaintiff’s injury he was moved from security officer to security

19   dispatcher.

20              13.   On or about December 17, 2016, Plaintiff met with one of his supervisors, Mr.

21   Dennis Easterday, as well as individuals from Human Resources and Risk Management.

22              14.   At the meeting on December 17, 2017, Plaintiff was informed he would be

23   physically unable to perform the necessary functions of his job as a security dispatcher and was

24   informed he had 17 days to find new employment.

25              15.   On December 26, 2017, just a few days before his termination, there was a large

26   crowd outside the Drai’s Night Club that presented some exceptionally difficult problems.

27              16.   During this time, Plaintiff provided exemplary service and far exceeded the

28   expectations for his position.

                                                    Page 2 of 6
     Case 2:19-cv-00437-JCM-VCF Document 1 Filed 03/13/19 Page 3 of 6


 1           17.      As a result, the following day, Plaintiff was informed he was being offered a full-

 2   time security dispatch position despite his apparent disability.

 3           18.      Plaintiff accepted the offer and continued his employment.

 4           19.      In or around July 2018, Defendant decided to offer raises to all security personnel,

 5   which included Plaintiff.

 6           20.      In order to obtain this raise, Defendant informed Plaintiff he needed to attend a

 7   multi-day training session that would require physical activity Plaintiff was unable to perform.

 8           21.      Plaintiff addressed the training with his supervisors, Lieutenant Stoffregen and

 9   Sargeant Sanchez, who assured Plaintiff Defendant would make an accommodation for him so

10   he could remain in his position and still obtain the offered raise.

11           22.      When Plaintiff asked if it was really necessary for him to attend the training,

12   Lieutenant Stoffregen stated “if you don’t want the raise you don’t have to go.”

13           23.      Plaintiff, who wanted the offered raise, attended to training session.

14           24.      During the first day of the training session, the individuals performing the training

15   told Plaintiff he was not able to complete the training and instructed him to leave the training.

16           25.      Plaintiff followed their instruction, but sent a text message to his Captain asking

17   for clarification.

18           26.      In response, the Captain instructed Plaintiff to return to the training the following

19   day and complete the rest of the training.

20           27.      Plaintiff returned to the training session the following day and was instructed to

21   sit on a bench and observe until the training was complete.

22           28.      Plaintiff did as he was instructed and observed the training.

23           29.      Despite successfully observing the training as he was instructed, and completing a

24   written test on the areas trained, Plaintiff was informed he did not successfully complete the

25   academy and was prevented from obtaining the raise offered to security personnel.

26           30.      As a result, Plaintiff is not being compensated fairly and he is being paid less than

27   his non-disabled peers.

28           31.      Plaintiff has spoken with many of his supervisors about obtaining the offered

                                                   Page 3 of 6
     Case 2:19-cv-00437-JCM-VCF Document 1 Filed 03/13/19 Page 4 of 6


 1   raise, and he believes he is not being given the raise, at least in part, because of his persistence in

 2   ensuring he gets the raise he was promised

 3                                     FIRST CAUSE OF ACTION
                           Disability Discrimination – 42 U.S.C. § 12101, et seq.
 4
             32.     Plaintiff hereby expressly incorporates any and all allegations in the previous
 5
     paragraphs as though set forth herein.
 6
             33.    Plaintiff has a disability, or is perceived to have a disability, by Defendant.
 7
             34.    Defendant, despite this disability, is able to perform the necessary functions of his
 8
     job, as evidenced by the fact Defendant has allowed him to continue working despite his
 9
     disability.
10
             35.    Defendant has also offered raises to Plaintiff’s peers based on successful
11
     completion of a multi-day security training session.
12
             36.    After successful completion of the multi-day training session, Plaintiff was not
13
     given the raise he was promised and that was given to his non-disabled peers.
14
             37.    As a result of Defendant’s action and/or inaction, Plaintiff has found it necessary
15
     to retain the law firm, LEAVITT LEGAL GROUP, P.C., to pursue this action and, as a result, is
16
     entitled to attorneys’ fees and costs.
17
             38.     Given the willful and/or grossly negligent actions of Defendant, Plaintiff is
18
     entitled to punitive damages.
19
             39.    Plaintiff is also entitled to whatever other relief or remedy the Court deems just
20
     and proper.
21
                                     SECOND CAUSE OF ACTION
22
                           Failure to Accommodate – 42 U.S.C. § 12101, et seq.
23
             40.     Plaintiff hereby expressly incorporates any and all allegations in the previous
24
     paragraphs as though set forth herein.
25
             41.    Plaintiff has a disability, or is perceived to have a disability, by Defendant.
26
             42.    Defendant, despite this disability, is able to perform the necessary functions of his
27
     job, as evidenced by the fact Defendant has allowed him to continue working despite his
28

                                                  Page 4 of 6
     Case 2:19-cv-00437-JCM-VCF Document 1 Filed 03/13/19 Page 5 of 6


 1   disability.

 2           43.     Defendant has also offered raises to Plaintiff’s peers based on successful

 3   completion of a multi-day security training session, to which Defendant sought a reasonable

 4   accommodation.

 5           44.    Defendant initially agreed to provide Plaintiff with the requested accommodation,

 6   but still required him to attend the multi-day training session, which he did.

 7           45.    After successful completion of the multi-day training session, Plaintiff was not

 8   given the raise he was promised.

 9           46.    As a result of Defendant’s action and/or inaction, Plaintiff has found it necessary

10   to retain the law firm, LEAVITT LEGAL GROUP, P.C., to pursue this action and, as a result, is

11   entitled to attorneys’ fees and costs.

12           47.     Given the willful and/or grossly negligent actions of Defendant, Plaintiff is

13   entitled to punitive damages.

14           48.    Plaintiff is also entitled to whatever other relief or remedy the Court deems just

15   and proper.

16                                     THIRD CAUSE OF ACTION
                                                 Retaliation
17           49.     Plaintiff hereby expressly incorporates any and all allegations in the previous
18   paragraphs as though set forth herein.
19           50.    Plaintiff engaged in protected activity by, among other things, seeking to obtain a
20   raise to which he was entitled.
21           51.    Upon information and belief, Defendant has withheld this raise because of
22   Plaitniff’s engagement in protected activity.
23           52.    As a result of Defendant’s action and/or inaction, Plaintiff has found it necessary
24   to retain the law firm, LEAVITT LEGAL GROUP, P.C., to pursue this action and, as a result, is
25   entitled to attorneys’ fees and costs.
26           53.     Given the willful and/or grossly negligent actions of Defendant, Plaintiff is
27   entitled to punitive damages.
28

                                                     Page 5 of 6
     Case 2:19-cv-00437-JCM-VCF Document 1 Filed 03/13/19 Page 6 of 6


 1               54.    Plaintiff is also entitled to whatever other relief or remedy the Court deems just

 2   and proper.

 3
                 WHEREFORE, Plaintiff prays for relief as follows:
 4
                 1.     For damages together with any interest due thereon at the applicable rate of
 5
     interest;
 6
                 2.     For liquidated and/or punitive damages to the fullest extent allowed under the
 7
     law;
 8
                 3.     For pre-judgment interest to the fullest extent allowed under the law;
 9
                 4.     For fees and costs incurred in bringing the instant lawsuit to the fullest extent
10
     allowed under the law;
11
                 5.     For any other such relief as the Court may deem just and proper.
12
                                        DEMAND FOR TRIAL BY JURY
13
                 Please take notice that pursuant to Fed. R. Civ. P. 38, Plaintiff hereby demands a trial by
14
     jury in this action.
15
                 DATED this 13th day of March, 2019.
16

17                                     LEAVITT LEGAL GROUP, P.C.

18

19                              By:    ___________________________________________
                                       Kristofer D. Leavitt, Esq. (13173)
20                                     612 S. 10th Street
                                       Las Vegas, Nevada 89101
21

22

23

24

25

26

27

28

                                                    Page 6 of 6
